THEATTORNEY             GENERAL
                        OF   -l-ExAs




Honorable 0. Kennedy
County Attorney, Bee County
Beeville, Texas
Dear Sir:               Opinion No. O-1477
                        Re: Can C6mmissioners Court levy a tax
                             rate without full membership being,,-
                             present, and could the Court legal-
                             ly meet outsUe of the county?
        We acknowledge receipt of your request for an opinion,
wherein you ask two questions relative to the levying of county
taxes by the Commissioners Court of Bee~County.
        These questFons ,are:
        1. Can the Commissioners Court levy a tax without
full membership being present?
        2.    Can the Court meet outside of Bee County?
        Article 2354, Vernon's Annotated Civil ~Statutes,pro-
vides that no county tax shall be levied except at a regular
m    of the court, and when a   members thereof are present.
        It is oiiropinion that this provision is mandatory and
that a levy of a county tax without all members of the court
belng'present is void. Free 6t al~vs. Scarborough, 8 S.V.
490, and Broocks et al vs. State, 41 S.W. (2d) 714.
        Article I, Section 13 of the Constitution of Texas
provides that all courts shall be open. It is our opinion
that when the people of Texas adopted the.Constitution,theg
were demanding that the courts remain open at all times In
order that the public might be heard on all questions affect-
ing their property. It therefore became the dutg of the
Legislature to pass Article 2348, Vernon's Annotated Civil
Statutes, in order that the public would know when and where
the C&missioners Court'would meet. Article 2348, Vernon's
Annotated Civil Statutes, provides when the regular term of
the Commissioners Court shall meet, and that the meeting shall
be at the courthouse.
Hon. 0. Kennedy, page 2         o-1477


        We have been unable to find any decisions from this
jurisdiction directly in point. but in the case of Tarrant
County et al vs. Smith et al, 81 S.W. (2d) 537, Justice Lat-
tlmore said:
        "They (the commissioners) meet as a court
    and transact business in open session. Such re-
    quirement is not formal. It is substantial, both
    that the members may have the benefit of the know-
    ledge and opinions of the others, as well as that
    the public may know when and where its affairs are
    being transacted."
        The State of Nebraska has a statute very similar to
ours as regards the meeting of county commissi.oners,and in
the case of Merrick County vs. Batty, 4 N.W. 959, the court
held that the county commissioners must transact county busi-
ness at the county seat ana that they are without authority
to transact business at any other place; that if~theg transact
any county business ateany place other than the county seat,
their actions thereon are void.
        It is, therefore, our opinion that the County Commis-
sioners of Bee County cannot levy a county tax'without all of
the members of the Court being present, and that the County
Commissioners Court cannot convene outslde of Bee County for
the purpose of levying such a tax.
         Trusting that the foregoing fully answers your inquiry,
we are
                                     Yours very truly
                                  ATTORNEYGENERAL   OF TEXAS

                                     By s/Richard H. Cocko
                                          Richard H. Cobke
                                                 Assistant
RRC:pbp:wc

APPROVED SEP 30, 1939
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS

Approved Opinion Committee By s/BwB Chairman